DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 depend from Claim 19.  Claim 19 has been cancelled.  Therefore, the full metes and bounds of Claims 20 and 21 cannot be determined.  
For the purpose of examination on the merits, Claims 20 and 21 will be treated as depending from Claim 1.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-11, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2001/0008915) in view of Wu et al. (CN102030945; machine translation referred to herein).
Regarding Claims 1, 9-11, and 21, Hirata teaches a polyolefin-based resin composition that includes (a) 60-66 wt% of a crystalline propylene-ethylene block copolymer; and (b) 12-20 wt% of an ethylene-propylene copolymer rubber (Abstract).  Components (a) and (b) both represent copolymers of ethylene and propylene.  Claim 1 is open to, inter alia, polyethylene, polypropylene, and copolymers thereof.  This is interpreted as being inclusive of Hirata’s copolymers of ethylene and propylene (a) and (b).  Thus, Hirata teaches a composition comprising 72-86 wt% of copolymers of ethylene and propylene which read on the substrate of Claim 1.
Hirata’s composition further comprises (c) 18-25 wt% of an inorganic filler (Abstract).  The inorganic filler may be a combination of talc and glass fiber.  The weight ratio of talc to glass fiber is from 1:1 to 3:1 (p. 2, [0016]).  This indicates that talc will be present in amounts of 9-18.75 wt%.  This overlaps the claimed range of more than 10 wt%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  Talc reads on the claimed functional filler.
The composition is used to form various automotive interior parts including pillar trim, door trim, and instrument panels (p. 3, [0026]).  Hirata does not teach an inorganic additive for reducing odor as claimed.
In the same field of endeavor, Wu teaches a glass fiber reinforced polypropylene material used to form automotive interior trim parts (Abstract).  Wu recognizes several drawbacks associated with glass fiber-filled compositions.  First, in order to improve compatibility of the glass fiber and resin matrix, the surface of commercially available fibers is generally modified by a coupling agent or acid anhydride that lends a certain acid odor.  Second, during processing of composite materials, glass fibers lead to increased friction between the resin and the screw.  This leads to thermal oxidative degradation products including aldehydes and ketones which have a strong pungent odor (p. 1, line 34 - p. 2, line 12).  
To reduce the odor resulting from glass fiber, Wu includes 1-6 wt% of an odor inhibitor (p. 3, lines 5-13).  The inhibitor comprises 30-50% zinc ricinoleate, 20-40% metal oxide, and 10-30% of a clay mineral (p. 3, lines 31-36).  The clay mineral may be diatomaceous earth (p. 4, lines 1-4).  Thus, Wu teaches inclusion of an odor inhibitor which will contribute diatomaceous earth in overall amounts of 0.1-1.8 wt%.  Diatomaceous earth reads on the claimed inorganic additive.
It would have been obvious to one of ordinary skill in the art at the time of filing to include 1-6 wt% of Wu’s odor inhibitor, including 0.1-1.8 wt% of diatomaceous earth, in Hirata’s composition in order to reduce odors arising from Hirata’s use of glass fibers.  Modification in this way reads on Claims 1, 9-11, and 21.
Regarding Claim 7, the instant specification indicates that the claimed inorganic additive is present in amounts sufficient to reduce odor by at least 10% (specification at p. 22, lines 1-5).  This amount corresponds to at least 0.2 wt% of diatomaceous earth (specification at p. 24, lines 30-33).  Wu teaches toward inclusion of diatomaceous earth in amounts of 0.1-1.8 wt% as indicated above.  The majority of this range falls within the range identified by the instant specification as leading to the claimed degree of odor reduction.
Regarding Claim 8, the instant , the instant specification indicates that the claimed inorganic additive is present in amounts sufficient to reduce odor by at least 10% (specification at p. 22, lines 22-28).  This amount corresponds to at least 0.2 wt% of diatomaceous earth (specification at p. 24, lines 30-33).  Wu teaches toward inclusion of diatomaceous earth in amounts of 0.1-1.8 wt% as indicated above.  The majority of this range falls within the range identified by the instant specification as leading to the claimed increase in stiffness.  
Regarding Claim 14, Hirata’s talc has an average particle diameter of no more than 2 microns (p. 2, [0020]). This reads on micronized talc as claimed.
Regarding Claim 20, Hirata’s composition comprises a block copolymer of ethylene and propylene.  The copolymer includes a polypropylene block (p. 2, [0018]).  Thus, Hirata teaches toward a polymer which comprises polypropylene.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Wu as applied to Claim 1 above, further in view of Palm (US 2008/0028989).
Regarding Claim 6, Hirata and Wu remain as applied to Claim 1 above.  Wu teaches the use of diatomaceous earth, but does not teach flux calcined diatomaceous earth as claimed.
Palm teaches that the presence of carbon, graphite, and other organic compounds in inorganic materials can reduce the functionality of the inorganic material (p. 1, [0007])  Inorganic materials formed through biogenic, sedimentary, or metamorphic processes are more likely to contain such contaminants (p. 1, [0010]).  Diatomaceous earth is formed through biogenic processes (p. 2, [0018]).  
If left untreated, the presence of organic components in diatomaceous earth can lead to undesirable odor.  Diatomaceous earth is normally heated in rotary kilns  and agglomerated to form larger particles which may then be used as fillers.  This means of processing tends to oxidize organic contaminants (p. 2, [0017]).  However, this may lead to crystalline forms of amorphous silica shown to cause silicosis and lung cancer (p. 2, [0018]).  
Palm teaches a method for treating inorganic materials like diatomaceous earth to remove organic compounds while limiting formation of undesirable mineral, mineral phase, or physical changes to the inorganic material (p. 5, [0064]).  Suitable target materials for Palm’s method include flux calcined diatomaceous earth (p. 6, [0084]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a flux calcined diatomaceous earth treated according to Palm when modifying Hirata in view of Wu.  This will avoid undesirable odors associated with organic materials while limiting the formation of crystalline forms of amorphous silica known to create health hazards.  Modification in this way reads on Claim 6.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Wu as applied to Claim 1 above, further in view of Herklots et al. (US 2015/0232643; cited in a prior Office action).
Regarding Claim 16, Hirata and Wu remain as applied to Claim 1 above.  Both Hirata and Wu teach filled compositions used in automotive applications.  Hirata teaches the use of talc as a filler, but fails to teach a surface treated talc as claimed.
In the same field of endeavor, Herklots teaches a composition comprising a propylene-based matrix containing a propylene homopolymer and/or copolymer and talc (Abstract).  The composition is used in forming various molded automotive parts (p. 12, [0121]).  The use of surface-modified talc results in higher thermooxidative stability compared to compositions using non-surface-modified talc (p. 1, [0011]), and leads to favorable organoleptic performance (i.e. favorable or improved odor) (p. 1, [0015]).  Surface-modified talc also results in improved bonding between talc and the polymer matrix as well as improved dispersion within the polymer matrix (p. 3, [0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirata in view of Wu as applied above, and further in view of Herklots to select a surface modified talc for the benefit of improved thermooxidative stability, favorable organoleptic performance, improved bonding between talc and polymer matrix, and improved dispersion of talc within the polymer matrix.  Modification in this way reads on Claim 16.



Response to Arguments

Applicant’s arguments with respect to claims 1, 6-11, 14, 16, 20, and 21 have been considered but are moot in view of the new grounds of rejection presented above.  Only Malacari was relied upon in the previous Office action, and Applicant makes no specific arguments with respect to this reference.  The remaining references addressed in Applicant’s remarks are no longer applied in any ground of rejection against the claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762